DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Information Disclosure Statement
The information disclosure statement filed 07/27/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter

Claims 7-10, 13, 16-19, and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 7, none of the prior art alone or in combination neither discloses nor renders obvious a method comprising the step of determining a second sensor response signal from the composite sheet using a second sensor comprising an x-ray sensor or an infrared (IR) sensor, and simultaneously computing from the first sensor response signal and the second sensor response signal two or more weight measures selected from (i) a weight per unit area of the 2high-z material, (ii) a weight per unit area of the sheet material, and (iii) a total weight per unit area of the composite sheet wherein the composite sheet is configured for a lithium ion battery (LiB) including a separator membrane in combination with the remaining claim limitations.

Regarding claim 17, none of the prior art alone or in combination neither discloses nor renders obvious a measurement apparatus comprising a processor having an associated memory for implementing an algorithm that uses the first sensor response signal and the IR response signal to simultaneously compute two or more weight measures comprising (i) a weight per unit area of the high-z material, (ii) a weight per unit area of the sheet material, and (iii) a total weight per unit area of the composite sheet wherein the composite sheet is configured for a lithium ion battery (LiB) including a separator membrane in combination with the remaining claim limitations.

Regarding claim 21, none of the prior art alone or in combination neither discloses nor renders obvious a measurement apparatus comprising a processor having an associated memory for implementing an algorithm that uses the first sensor response signal and the IR response signal to simultaneously compute two or more weight measures comprising (i) a weight per unit area of the high-z material, (ii) a weight per unit area of the sheet material, and (iii) a total weight per unit area of the composite sheet wherein the composite sheet is configured for a lithium ion battery (LiB) including a separator membrane in combination with the remaining claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863